Citation Nr: 1130059	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-37 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a right hand injury.

2.  Entitlement to service connection for a nose deformity.

3.  Entitlement to an evaluation in excess of 40 percent for a thoracic strain, mild thoracic spondylosis at T3-T12, and lumbar laminectomy with residual scar, right L4 radiculopathy, and left S1 radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

Several separation reports on DD Forms 214 in the claims file reflect that the Veteran had a combination of active duty (AD) and active guard/reserve (AGR) duty in the U.S. Air Force (USAF) and the Air National Guard of the United States (ANGUS) from October 1974 to May 1976, from November 1983 to January 1985, from March 1996 to April 2002, and from January 2004 to June 2005, when he retired with nearly 22 years of service.  There is also a data printout in the claims file indicating that he served on AD or AGR from March 1992 to March 1996, although there is no DD Form 214 of record associated with that period of service.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran has numerous service-connected disabilities which are not involved in the present appeal.  A September 2006 rating decision indicates that his combined service-connected disability rating is 90 percent, with a total disability rating based on individual unemployability assigned effective from June 15, 2005.

The Veteran provided testimony at a May 2011 Travel Board hearing before the undersigned at the RO.  A transcript is associated with the claims folder.

The issue of entitlement to service connection for a nose deformity is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.  


FINDINGS OF FACT

1.  The competent and probative evidence preponderates against a finding that any current right hand disorder is due to any incident or event in military service.

2.  At the May 2011 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated he wished to withdraw the appeal of entitlement to an evaluation in excess of 40 percent for a thoracic strain, mild thoracic spondylosis at T3-T12, and lumbar laminectomy with residual scar, right L4 radiculopathy, and left S1 radiculopathy.


CONCLUSIONS OF LAW

1.  Residuals of a right hand injury were not incurred in or aggravated by service.  38 U.S.C.A. § 1101, 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The criteria for withdrawal of an appeal by the appellant of the issue of entitlement to an evaluation in excess of 40 percent for a thoracic strain, mild thoracic spondylosis at T3-T12, and lumbar laminectomy with residual scar, right L4 radiculopathy, and left S1 radiculopathy, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none.

In December 2005, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  The December 2007 SOC includes the regulations pertaining to determination of disability ratings and effective dates.

The Board acknowledges that the content of the December 2005 letter did not fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding VA's duty to notify and assist.  However, the Board finds that any error in notice is non-prejudicial.  Although the Veteran did not receive Dingess notice until after initial adjudication of the claim, it is clear that he was provided with the opportunity to participate in the processing of his claim so as to render any defect in notice non-prejudicial.  For example, the June 2006 rating decision, December 2007 SOC, and May 2010 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional 60-day periods to submit more evidence.  In addition, the Veteran has demonstrated through his testimony at the Board hearing and submission of statements and additional evidence that he was aware of the type of evidence required to substantiate his claim.  Moreover, the claim was readjudicated in the May 2010 SSOC after proper notice was sent.  Finally, the benefit being sought is not being granted in this case, so the Board will not reach the issue of disability rating or effective date discussed by the Court in Dingess.

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  Moreover, the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  Moreover, the Veteran has not identified any evidence which he would have submitted if Dingess notice had been provided earlier.

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), treatment records from the Sepulveda VA Medical Center (VAMC), and private treatment records.  As discussed below, the Board finds that a VA examination is necessary with regard to the nose deformity claim.  However, the Board finds that a VA examination or opinion is not necessary to fulfill VA's duty to assist with regard to the right hand claim.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, while an injury to the right hand is documented in the STRs, there is no documentation of treatment for right hand problems following separation from active service.  Moreover, there are no competent medical opinions suggesting a relationship between any current right hand problems and active service, and no other medical evidence of record suggests a causal relationship between any current right hand disorder and active service.  Accordingly, an examination is not required here, even under the low threshold of McLendon.  
   
Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran contends that he has residuals of the right hand injury that occurred during active service.  He testified at the Board hearing that early in his military career, he was out on a field trip teaching students when he cut himself with a knife.  The knife went all the way down to the bone.  He had numbness in the right hand since the cut, and it was particularly symptomatic in cold weather.  

As a preliminary matter, the Board notes that the RO granted service connection for a right hand scar in the June 2006 rating decision that is part of this appeal.  A non-compensable, or 0 percent, evaluation was assigned, effective from June 15, 2005, the day after he separated from service.  

For an unknown reason, the 2006 rating decision also indicates that service connection for a right hand scar was denied.  However, based on a reading of the reasons and bases provided for the denial, it appears that this is a typographical error, and the RO meant to deny service connection for a scar of the left hand.  The decision states that his STRs do not indicate any scar of the hand (his STRs repeatedly refer to a scar of the right hand, but not the left), and that the VA examiner did not find any scar on the left hand.  Thus, the Board infers that service connection remains in effect for the right hand scar.  

As mentioned above, the Veteran's STRs document a right hand injury in January 1976.  He reported to the hospital at Fairchild Air Force Base with a laceration between the third and fourth digits, approximately 3 centimeters in length.  He was cut while on duty by his own knife.  Range of motion and neurological examination were normal.  He was given sutures.  

A May 1976 periodic medical examination documents a 2.5 centimeter scar on the right hand, well-healed and non-symptomatic.  Subsequent evaluations in June 1976, February 1977, January 1981, and October 1989 also document the scar with no sequelae noted.  

There is no other documentation of right hand problems or symptoms in service.  The Veteran separated in 2005 due to his spine conditions, and the documents discussing his various medical conditions do not mention right hand issues.  

Following separation from service, he was afforded a VA examination in December 2005.  The examiner noted a scar on the palmar aspect of the right middle finger and that there was no functional impairment resulting from the scar.  There were no other complaints of right hand or finger problems.

There is no other documentation of treatment for or complaints of right hand problems or symptoms.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for residuals of a right hand injury, other than the already service connected scar.  

Continuity of another hand disability has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current hand numbness and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's hand numbness is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The Veteran's service records document a laceration to the right hand requiring sutures in active service.  Subsequent medical evaluations in service note a scar on the right hand, but with no other complaints or symptoms.  Indeed, the records indicate the scar was well-healed and non-symptomatic.  Following service, there is no documentation of complaints or treatment for right hand problems or symptoms.  In light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment following his military retirement is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating any current right hand problems to military service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of a right hand injury, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

II.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant stated that he wished to withdraw his claim of entitlement to a higher evaluation for his service-connected thoracic strain at the May 2011 Board hearing.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.


ORDER

Service connection for residuals of a right hand injury is denied.  

The appeal as to the issue of entitlement to an evaluation in excess of 40 percent for a thoracic strain, mild thoracic spondylosis at T3-T12, and lumbar laminectomy with residual scar, right L4 radiculopathy, and left S1 radiculopathy is dismissed.  


REMAND

The Board is of the opinion that VA's duty to assist includes affording the Veteran a VA examination with regard to the nose deformity claim under the facts and circumstances of this case.  

VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran contends that he was involved in an air plane crash during active service and struck his nose against the engine panel during the crash.  He had surgery to correct a deviated septum in 2005.  

The Board notes that the RO has denied service connection for a nasal deformity on the basis that the plane involved in the crash was a civilian plane.  However, the July 2001 crash occurred during a period of active duty, and the law does not require that an injury take place in the course of performing military duties in order for it to be service connected.  Active military service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  

As noted in the Introduction, above, one of the Veteran's DD Forms 214 shows that he was serving on either active duty or active guard/reserve duty from March 1996 to April 2002, and there is no indication in the record that his AD and/or AGR duty during that period did not qualify as active military service.  See M21-1MR, Part III, Subpart ii, Chap. 6, Para. 3 (June 2009), to the effect that a veteran on AGR status serving on full-time National Guard Duty under 32 U.S.C.A. § 502(f) can qualify as being on active military service.

The Veteran's STRs document a plane crash in July 2001.  An Aeromedical Narrative Summary dated January 2001 (presumably incorrectly) indicates that he was assigned to the Pentagon as the Air National Guard Bureau Enlisted Aircrew Manager at the time.  He also worked as a private pilot.  On July 5, 2001, his civilian plan experienced engine failure and he crash landed.  He had facial lacerations, a fractured nose, mydriasis, and extremity injuries.  He also had mild post-traumatic amnesia.  A head CT scan revealed a non-displaced nose fracture with soft tissue injury.  He underwent psychometric testing at Walter Reed Army Medical Center (Walter Reed) in September 2001, and the profile was found to be normal.  He recovered well in all areas and had no complications or sequelae since the accident.  

In June 2005, just prior to his separation from service, he underwent surgery for placement of a septal button at the Naval Medical Center in San Diego.  Prior to the surgery, he had complained of frequent crusting and intermittent epistaxis in his nasal cavity following the 2001 plane crash.  A preoperative treatment note indicates that the Veteran developed a nasal septal perforation subsequent to his 2001 nasal trauma, presumably due to an undiagnosed/treated nasal septal hematoma.  The postoperative diagnosis was nasoseptal deformity with a septal perforation.  

Thus, the Veteran's current medical records suggest that an undiagnosed/treated nasal septal hematoma from the 2001 plane crash resulted in the development of a nasal septal perforation which required surgery in 2005 and resulted in ongoing difficulty breathing through the nose.  However, no medical opinion has been obtained with regard to whether such a relationship exists between the 2001 plane crash and the current nose deformity.  Therefore, the Board finds that remand is necessary to obtain an examination and opinion for clarification of the current diagnoses and their relationship, if any, to the 2001 injury in active service.    

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination with an ENT specialist with regard to the causation or etiology of his current nose deformity/disorder(s).  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The claims file, to include a copy of this Remand, must be made available to the examiner for review of the medical history in conjunction with the examination, and the examination report should reflect that such review was accomplished.       

a.  First, the examiner should identify any and all current diagnoses relating to Veteran's nose, and should specifically comment on the symptom of difficulty breathing.     

b.  Next, the examiner should address the issue of whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's currently diagnosed nasal disorder(s) was/were incurred during or caused by his airplane accident and treatment therefor during service, or whether such incurrence is unlikely (i.e., less than a 50-50 probability).  The examiner must provide an explanation for the opinion reached, and should specifically opine as to whether the current condition(s) is/are related to the 2001 plane crash.  In addition, the examiner should comment on the 2005 note indicating that an untreated nasal septal hematoma led to the development of a nasal septal perforation.

c.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  If the opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


